         Case 1:19-cv-03377-LAP Document 161 Filed 08/13/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VIRGINIA L. GIUFFRE,                :
                     Plaintiff,     :
                                    :
                                    :
     v.                             :                       19 Civ. 3377 (LAP)
                                    :
ALAN DERSHOWITZ,                    :
                     Defendant,     :
                                    :
------------------------------------x

                       MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Marion H. Little, Jr. hereby moves this Court for an Order for

admission to practice pro hac vice to appear as counsel for non-parties John W. Zeiger and

Leslie H. Wexner in the above-captioned action.

       I am a member in good standing of the bar of the State of Ohio and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.



Dated: August 13, 2020                               Respectfully submitted,


                                                     /s/ Marion H. Little, Jr.
                                                     Marion H. Little, Jr. (Ohio Bar # 0042679)
                                                     Zeiger, Tigges & Little LLP
                                                     41 S. High St., Suite 3500
                                                     Columbus, OH 43215-6110
                                                     Phone (614) 365-9900
                                                     Fax (614) 365-7900
                                                     Email little@litohio.com
                                                     Counsel for non-parties
                                                     John W. Zeiger and Leslie H. Wexner
           Case 1:19-cv-03377-LAP Document 161 Filed 08/13/20 Page 2 of 5




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 13, 2020, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system, and that the foregoing

was served upon all counsel of record using the CM/ECF system.



                                                   /s/ Marion H. Little, Jr.
                                                   Marion H. Little, Jr. (Ohio Bar # 0042679)


1053-001:869615




                                               2
            Case 1:19-cv-03377-LAP Document 161 Filed 08/13/20 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VIRGINIA L. GIUFFRE,
                              Plaintiff,


       v.                                                  19 Civ. 3377 (LAP)

ALAN DERSHOWITZ,
                              Defendant,

------------------------------------x
                      AFFIDAVIT OF MARION H. LITTLE, JR.
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE


I, Marion H. Little Jr., in support of my Motion for Admission pro hac vice in the above-
captioned matter, do hereby declare as follows:

   1. I have never been convicted of a felony.

   2. I have never been censured, suspended, disbarred or denied admission or readmission by
      any court.

   3. There are no disciplinary proceedings presently against me ·n any State or Federal court.

   4. As shown in the Certificate of Good Standing annex Cl ereto, I am a member in good
      standing of the Bar of the State of Ohio.

I hereby declare under penalty of perjury that the



Dated: August 13, 2020
                                                     Mar n H. Li , Jr. hio B
                                                     Zei , Tigges & Little LLP
                                                     41 S. High St., Suite 3500
                                                     Columbus, OH 43215-6110
                                                     Phone (6 14) 365-9900
                                                     Fax (614) 365-7900
                                                     Email little@litohio.com

                                                     Counsel for non-parties
                                                     John W Zeiger and Leslie H Wexner
           Case 1:19-cv-03377-LAP Document 161 Filed 08/13/20 Page 4 of 5




         Sworn to and subscribed in my presence this ~ day of   ~ ,2020.

                                                Notary Public
                                                                    ,
                                                                 ~A4Y\
869614




                                            2
     Case 1:19-cv-03377-LAP Document 161 Filed 08/13/20 Page 5 of 5




           THE SUPREME COURT of OHIO
                  CERTIFICATE OF GOOD STANDING



     I, GINA WHITE PALMER, Director of the Attorney Services Division of the
Supreme Court of Ohio, do hereby certify that I am the custodian of the records
of the Office of Attorney Services of the Supreme Court and that the Attorney
Services Division is responsible for reviewing Court records to determine the status
of Ohio attorneys. I further certify that, having fulfilled all of the requirements for
admission to the practice of law in Ohio,


                              Marion Homer Little Jr.
                         Attorney Registration No. 0042679


was admitted to the practice of law in Ohio on November 6, 1989; has registered as
an active attorney pursuant to the Supreme Court Rules for the Government of
the Bar of Ohio; is in good standing with the Supreme Court of Ohio; and is
entitled to practice law in this state.


                                       IN TESTIMONY WHEREOF, I have
                                       subscribed my name and affixed the seal of
                                       the Supreme Court, this 13th day of
                                       August, 2020.


                                       GINA WHITE PALMER
                                       Director, Attorney Services Division




                                       _______________________________________
                                       Shannon Scheid
                                       Administrative Assistant, Office of Attorney Services




*0042679*
No. 2020-08-13-1
Verify by email at GoodStandingRequests@sc.ohio.gov
